Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered July 24, 2003, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 13 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. In extremely close spatial and temporal proximity to a reported robbery, the responding police observed persons at an upstairs window urgently making gestures indicating that the police should stop defendant and his companion, who, unlike the other members of a crowd in the building courtyard, were attempting to leave the scene. Furthermore, defendant met several significant aspects of the description of one of the robbers. This combination of factors provided, at the very least, reasonable suspicion upon which to detain defendant (see e.g. People v Burgos, 300 AD2d 256 [2002], lv denied 99 NY2d 626 [2003]; People v Cephas, 240 AD2d 169 [1997], lv denied 90 NY2d 938 [1997]; People v Dickerson, 238 AD2d 147 [1997], lv denied 90 NY2d 857 [1997]), after which further investigation revealed defendant had committed crimes in the building.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Sullivan, Williams, Gonzalez and Catterson, JJ.